IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

JOHN S. TURAN AND MERCEDES TURAN,

             Appellants,

 v.                                                     Case No. 5D17-215

NATIONSTAR MORTGAGE, LLC,
RAINBOW SPRINGS PROPERTY
OWNERS ASSOCIATION, INC.,
PROGRESSIVE INSURANCE COMPANY,
AS SUBROGEE OF DONNA VEZINA, ET AL.,

             Appellees.

________________________________/

Opinion filed April 27, 2018

Appeal from the Circuit Court
for Marion County,
S. Sue Robbins, Judge.

Mark P. Stopa, of Stopa Law Firm, LLC,
Tampa; Latasha Scott, of Lord Scott, PLLC,
of Tampa, for Appellants.

Charles P. Gufford, of McCalla Raymer
Leibert Pierce, LLC, Orlando, for Appellee,
Nationstar Mortgage, LLC.

No Appearance for other Appellees.

PER CURIAM.

      John and Mercedes Turan appeal from a final summary judgment of foreclosure in

favor of Nationstar Mortgage, LLC, following the entry of a judicial default. We reverse.
       After being served with Nationstar’s amended complaint, the Turans, through

counsel, filed a motion to dismiss. After considering Nationstar’s response, the trial court

denied the motion to dismiss, directing the Turans to “file an answer to the complaint

within 10 days of the date of this order the failure of which may result in a judicial default

being entered without further notice or hearing.”      When the Turans failed to timely file

their answer, the trial court entered a judicial default without a motion from Nationstar or

notice to the Turans. Less than a week later, they filed their answer and affirmative

defenses. After the trial court denied their motion to vacate the judicial default, a final

summary judgment of foreclosure was entered in favor of Nationstar from which the

Turans now appeal.

       As the Turans correctly argue, Florida Rule of Civil Procedure 1.500(b) authorizes

the entry of a default by the court, but when a party has filed or served any document in

the action, “that party must be served with notice of the application for default.” As a

result, a trial court order that provides that a judicial default will be automatically entered

in the absence of a timely answer is noncompliant with the rule. See Rangel v. MidFirst

Bank, 187 So. 3d 289, 290-91 (Fla. 4th DCA 2016) (holding that trial court’s “self-

executing” default language is not permitted under rule 1.500(c), which requires notice of

application for default); accord Green Sols. Int’l, Inc. v. Gilligan, 807 So. 2d 693, 696 (Fla.

5th DCA 2002) (stating once “any paper” has been served, rule 1.500(b) requires proper

notice of default be given to opposing party, and court enter default). The judicial default

was improvidently entered, hence, the final judgment based on that default must be set

aside and this matter remanded for further proceedings.

       REVERSED and REMANDED.

ORFINGER, EVANDER and LAMBERT, JJ., concur.

                                              2